Title: To Thomas Jefferson from Barthélémy Lafon, 15 July 1808
From: Lafon, Barthélémy
To: Jefferson, Thomas


                  
                     Sir. 
                     the 15th. July 1808—
                  
                  I have the honor to send you the Louisiana Annuary edited by me—I wish it may please you. I have indeavoured to reunite in this Ephemerian work all that could give an idea of the territory of Orleans—I have particularly tried to give a full account of its climate and of deseases peculiar to it—you will find in the preambule numerous dayly observations made by me. Which being in an interrupted Series, will, I think, contribute to Sir your opinion upon the Country. Natural philosophy Geography, Astronomy and natural history divide my Leisure and could I, in some of these branches, be of any advantage to you, you may dispose of my portfolio, Which is, I presume as complette as any, in what relates here to those Sciences.—it contains nearly 400 individuals drown after nature, by myself. as, amongt your public occupations you spare moments to Cultivate Sciences and arts; your correspondences would be very precious to me
                  Receive the works of esteem and consideration  to a distinguished philosopher and Learned administrator. 
                  Your most obedient and Devoted Servant
                  
                     Lafon 
                     
                  
               